Order unanimously affirmed upon the opinion at Special Term, without costs. Memorandum: We concur in Special Term’s statement that “in order to give meaning to the democratic process the law should be liberally interpreted as it pertains to an election involving write in votes.” We merely add that while it is true, as appellant contends, that the “ Courts do not have the right to interpret the intent and meaning of a voter’s mind ” (Matter of Murray v. Westall, 32 Misc 2d 378, 380), the courts do have, in a proceeding under the Election Law, the authority to ascertain and effectuate the intent of the voters as respects the identity of the person voted for (Matter of Hughes v. Harrer, 4 A D 2d 888). (Appeal from order of Monroe Special Term, directing certification of candidate.) Present—Goldman, P. J., Del Vecchio, Witmer, Cardamone and Henry, JJ. (Order entered Sept. 7, 1972.)